 DE2(CISIONS OF NATIONAL LABOR RELATIONS BOARI)District No. 10 of the International Association of Ma-chinists and Aerospace Workers, AFL-CIO andPabst Brewing Company and Carpenters DistrictCouncil of Milwaukee County and Vicinity of theUnited Brotherhood of Carpenters and Joiners ofAmerica. AFL-CIO. Case 30 CD- 82November 30. 1979DECISION AND ORDERBY CHAIRMAN FANNIN(; ANI) MIMBiKRS PENIII(1AND TRUESI)AILIUpon a charge filed on January 8. 1979, by PabstBrewing Company, herein called Pabst, and dulyserved on District No. 10 of the International Associ-ation of Machinists and Aerospace Workers, AFLCIO, herein called the Machinists or Respondent. theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 30, issueda complaint on June 29, 1979, alleging that Respon-dent has engaged in and is engaging in unfair laborpractices affecting commerce within the meaning ofSections 8(b)(4)(ii)(D) and 2(6) and (7) of the Na-tional Labor Relations Act, as amended. With respectto the unfair labor practices. the complaint alleges insubstance that Respondent violated the Act by failingand refusing to comply with the terms of the Board'sDecision and Determination of Dispute in a 10(k)proceeding.' In its answer dated July 9, 1979, Re-spondent denied the commission of any unfair laborpractices.On September 14, 1979, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, submitting that Respondent inits answer, raises no issues which were not previouslyconsidered and decided by the Board in the 10(k) pro-ceeding, and that Respondent is precluded from relit-igating these matters. On September 20, 1979, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why the Gen-eral Counsel's Motion for Summary Judgment shouldnot be granted. On October 2, 1979, Respondent fileda response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, includ-ing the record in the 10(k) proceeding and the Board'sDecision and Determination of Dispute therein, theBoard makes the following:I District No. 10 of the International Association of Machiniss and .4Aero-space Workers, AFL CIO (Pabst Brewing (ompany). 242 NLRB 318 11979).Ruling on the Motion for Summary JudgmentPursuant to Section 10(k) of' the Act, following acharge filed by Pabst alleging that Respondent hadviolated Section 8(b)(4)(ii)(D) of the Act, a hearingwas held on February 15, 1979. On May 17, 1979, theBoard issued a D)ecision and Determination of Dis-pute finding that there was reasonable cause to be-lieve that Section 8(h)(4)(D)) had been violated by Re-spondent, and that there was no agreed-upon methodfor the voluntary settlement of the dispute to whichall parties were bound. Concluding, therefore, that itwas not precluded from making a determination of'the merits of the dispute within the meaning of Sec-tions 8(b)(4)(D) and 10(k) of the Act, the Board de-cided that the employees of' Pabst who were repre-sented by Carpenters District Council of MilwaukeeCounty and Vicinity of the United States Brother-hood of Carpenters and Joiners of America, AFLCIO, herein called the Carpenters, were entitled toperform the work in dispute, rather than employeesrepresented by Respondent.In its answer to the complaint, Respondent admitsthat, by letter dated May 23, 1979, it informed theRegional Director for Region 30 that it would notcomply with the Decision and Determination of Dis-pute issued on May 17, 1979, but claims that the De-cision and Determination of Dispute was erroneouslydecided, and further denies that it has engaged inconduct violative of Section 8(h)(4)(ii)(D) of the Act.The issues raised by Respondent have previouslybeen litigated, and there is no issue which is properlylitigable in this proceeding.2As all material issues areadmitted by Respondent's answer to the complaint'or have been decided previously by the Board.4thereare no matters requiring a hearing. Accordingly, theGeneral Counsel's Motion for Summary Judgment isgranted.I Local 40, International Brotherhood of Electrical Workersr. A. (10(F & B/(Ceo of California. Inc, e al.), 205 N.RB 730 1l973).1 In its answer, Respondent denies that item 23 of the 1960 jurisdictionalagreement among the parties herein provides that all cnveyors, excepttable top chain" convesors shall he assigned to millwrights represented bythe Carpenters This particular fact, however. was specially tound by theBoard in its Decision and Determination of Dispute. 242 NLRB at 319.Respondent has presented no evidence to demonstrate that the Board's fac-tual finding was incorrect.In the 10(k) proceeding, Respondent stipulated that on or about January8. 1979. it made a threat to Pabst that it would engage in a strike in further-ance of its claim and that the work in dispute should be assigned to emplo-ees represented by Respondent. In addition. Respondent admits. in its n-swer to the complaint, that an bject of its acts and conduct is I<t frce iorrequire Pabst t assign the work in dispute to employees represented byRespondent. Accordingly, and in view of Respondent's admission in its an-swer that it has refused to comply with the Bard's Decision and Delermina-tion of' Dispute, we find that Respondent's conduct was ifr an object pro-scribed by Sec 8(b)4Hii)(D) of the Act.246 NLRB No. 99628 INTL. ASSN. OF MACHINISTS. DISTRICT NO. 10FINI)IN(;S ()F FACI1. T BUSINESS O()F 1111 EMPI.()YERPabst Brewing Company is a Delaware corporationengaged in brewing beer and other malt beverages atits facility located in Milwaukee, Wisconsin. Duringthe past calender year, a representative period, Pabstreceived gross revenues in excess of $500,000 in thecourse and conduct of its business, and, during thesame period of time, it sold and shipped goods andmaterials valued in excess of $50,000 directly topoints located outside the State of Wisconsin. Ac-cordingly, we find that Pabst is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act,and that it will effectuate the purposes of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZAIIONS INVOLVEI)District No. 10 of the International Association ofMachinists and Aerospace Workers, AFL-CIO, andCarpenters District Council of Milwaukee Countyand Vicinity of the United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO, are labor or-ganizations within the meaning of Section 2(5) of theAct.III. TIlE UNFAIR LABOR PRACTICESA. Background and Facts of the DisputeFor approximately the past 20 years, Pabst has rec-ognized and bargained with the Machinists. Duringsuch period, Pabst and the Machinists have enteredinto a series of collective-bargaining agreements, themost recent of which is, by its terms, effective fromAugust 5, 1978, to August 1, 1981.Pabst has also recognized and bargained with theCarpenters for approximately the past 20 years. Dur-ing such period, Pabst and the Carpenters have en-tered into a series of collective-bargaining agree-ments, the most recent of which is, by its terms,effective from October 1, 1978, to September 30,1981.In 1960, Pabst, Respondent, and the Carpenters en-tered into an agreement which provided for the as-signment of certain work to employees represented byRespondent and the assignment of certain other workto millwrights represented by the Carpenters. Item 23of that agreement provides that "all conveyors, ex-cept table top chain" conveyors shall be assigned tomillwrights represented by the Carpenters. Item 24 ofthe 1960 agreement provides that "table top chain"conveyors shall be assigned to employees representedby Respondent.In April 1978, Pabst installed, in its Milwaukee fa-cility, a nexw type of conveyor known as the Shuttle-worth conveyor. The Shuttleworth conveyor was anew type of conveyor which had not previously beenused by Pabst at its Milwaukee facility.Pabst originally assigned installation of the Shuttle-worth conveyor to employees represented by Respon-dent. Pursuant to a May 2, 1978, grievance filed bythe Carpenters, Pabst reassigned the installation andmaintenance of the Shuttleworth conveyor to themillwrights represented by the Carpenters, effectiveMay 29, 1978. On June 6, 1978, Pabst denied Respon-dent's grievance which protested the reassignment.On January 8, 1979, Thomas Lesch, a representa-tive of Respondent, threatened Pabst that Respon-dent would engage in a strike in furtherance of itsclaim that the work in dispute should be assigned toemployees represented by Respondent. The assign-ment of the disputed work to millwrights representedby the Carpenters was still in effect at the time of thehearing in the 10(k) proceeding.B. The Determination of DisputeOn May 17, 1979, the Board issued its Decisionand Determination of Dispute assigning the work ofinstallation and maintenance of the Shuttleworthconveyor on line four at Pabst's operation in Milwau-kee, Wisconsin, to employees employed by Pabst whoare represented by Carpenters District Council ofMilwaukee County and Vicinity of' the United Broth-erhood of Carpenters and Joiners of America, AFLCIO. The Board also found that Respondent was notentitled by means proscribed by Section 8(b)(4)(D) ofthe Act to force or require Pabst to assign the dis-puted work to employees represented by Respondent.C. Respondent's Refusal To ComplyBy letter dated May 23, 1979, Respondent's grandlodge representative, on behalf of Respondent, in-formed the Regional Director for Region 30 that:This is to notify you that District 10. Interna-tional Association of Machinists and AerospaceWorkers, AFL-CIO, is in receipt of a documententitled Decision and Determination of Disputeissued by the National Labor Relations Boardon May 17, 1979.This is to officially notify you that District 10.International Association of Machinists andAerospace Workers, AFL CIO. will not complywith the Determination of Dispute.On the basis of the foregoing. and the entire recordin this proceeding. we find, as described above, thatRespondent's conduct in seeking to force or require629 DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDthe assignment of work in dispute to employees repre-sented by it, rather than to employees represented bythe Carpenters, and Respondent's refusal to complywith the Board's Decision and Determination of Dis-pute, violated Section 8(b)(4)(ii)(D) of the Act.5IV. TIlE EFFECT OF THE UNFAIR LABOR PRA('TIC'ESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with operationsdescribed in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(b)(4)(ii)(D) of the Act, we shall orderthat it cease and desist therefrom, and take certainaffirmative action designed to effectuate the purposesof the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. District No. 10 of the International Associationof Machinists and Aerospace Workers, AFL-CIO,and Carpenters District Council of MilwaukeeCounty and Vicinity of the United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, arelabor organizations within the meaning of Section2(5) of the Act.2. Pabst Brewing Company is an employer withinthe meaning of Section 2(2) of the Act.3. By refusing to comply with the Board's Decisionand Determination of Dispute and by attempting toforce or require Pabst Brewing Company to assignthe work of installation and maintenance of the Shut-tleworth conveyor on line four at Pabst's operation inMilwaukee, Wisconsin, to employees represented byDistrict No. 10 of the International Association ofMachinists and Aerospace Workers, AFL-CIO, Re-spondent had engaged in unfair labor practices withinthe meaning of Section 8(b)(4)(ii)(D) of the Act.4. The aforesaid are unfair labor practices affect-ing commerce (within) the meaning of Section 2(6)(7)of the Act.I Local 40, International Brotherhood of Electrical Workers, AFL-CIO(F d B/Ceco of California, Inc., et al.), supra, District 12, United Mine Work-ers of America, and Local 2117, United Mine Workers of America (CodellConstruction Company, Incorporated)., 238 NLRB 1691 (1978).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, DistrictNo. 10 of the International Association of Machinistsand Aerospace Workers, AFL CIO, Milwaukee,Wisconsin, its officers, agents, and representatives,shall:I. Cease and desist from refusing to comply withthe Board's Decision and Determination of Disputeor otherwise threatening, coercing, and restrainingPabst Brewing Company, or any other person en-gaged in commerce or an industry affecting com-merce, where an object thereof is to force or requirePabst Brewing Company to assign the work of instal-lation and maintenance of the Shuttleworth conveyoron line four at Pabst's operation in Milwaukee, Wis-consin, to employees represented by Respondent,rather than to employees represented by CarpentersDistrict Council of Milwaukee County and Vicinityof the United Brotherhood of Carpenters and Joinersof America, AFL-CIO.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Post at its business office and meeting hallscopies of the attached notice marked "Appendix."6Copies of said notice, on forms provided by the Re-gional Director for Region 30, after being duly signedby Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto members are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(b) Furnish the Regional Director for Region 30signed copies of such notices for posting by PabstBrewing Company, if willing, in places where noticesto employees are customarily posted.(c) Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.6 In the event that this Order is enforced by a Judgment ofa United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enlorcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF TIlENArTIONA. LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to comply with theBoard's Decision and Determination of Dispute630 INTL. ASSN OF MACHINISTS. DISTRICT NO. 10or otherwise threaten, coerce, or restrain PabstBrewing Company, or any other person engagedin commerce or an industry affecting commerce.where an object thereof is to force or requirePabst Brewing Company to assign the work ofinstallation and maintenance of the Shuttleworthconveyor on line 4 at Pabst's operation in Mil-waukee, Wisconsin, to employees represented byus, rather than to employees represented by Car-penters District Council of Milwaukee Countyand (Vicinity) of the United Brotherhood of Car-penters and Joiners of America, AFI. C10.DISIRI( I No. 10 ()F itii INII RNAII()NAIASS()(IAIIO()N 01 MA(HINISIS ANI) ARO-SPA( I WORKiIRS, AF .CIO.631